J-S09013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
               v.                            :
                                             :
                                             :
 T.L.                                        :
                                             :
                      Appellant              :   No. 2093 EDA 2020

      Appeal from the Judgment of Sentence Entered November 3, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0003991-2017


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 12, 2021

        Appellant, T.L., appeals from the judgment of sentence entered on

November 3, 2020. On this direct appeal, Appellant’s court-appointed counsel

has filed both a petition for leave to withdraw as counsel and an accompanying

brief pursuant to Anders v. California, 386 U.S. 738 (1967) and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We conclude that

Appellant’s counsel has complied with the procedural requirements necessary

to withdraw. Moreover, after independently reviewing the record, we conclude

that the instant appeal is wholly frivolous.      We, therefore, grant counsel’s

petition for leave to withdraw and affirm Appellant’s judgment of sentence.

        The trial court ably summarized the facts underlying Appellant’s

convictions:

          At trial, the [Victim,] C.V., then [15] years old, testified that
          her father, Appellant in this case, sexually abused and
          assaulted her throughout her childhood. The abuse started
J-S09013-21


         out by [Appellant] touching her private parts over her
         clothing, but then escalated to rape when she was in the
         [fifth] grade.     She described being sexually assaulted
         “frequently” by Appellant, [] vaginally, orally[,] and anally.
         In addition to the sexual assaults, Appellant beat, punched[,]
         and whipped her with a belt if she tried to resist.

         C.V. first disclosed the abuse to a sixth grade friend. She
         also told her stepmother, who also resided in the household
         with Appellant[;] however, her stepmother did nothing.
         Finally, when she was in eighth grade, C.V. told a friend
         because she thought she was pregnant. This friend informed
         her school counselor, and then C.V. disclosed to the
         counselor. . . .

Trial Court Opinion, 1/8/21, at 2-3 (citations omitted).

       A jury found Appellant guilty of rape, involuntary deviate sexual

intercourse (“IDSI”) with a child, unlawful contact with a minor, endangering

the welfare of children, incest, and IDSI with a person less than 16 years of

age.1 On September 20, 2018, the trial court sentenced Appellant to serve

an aggregate term of 22 to 44 years in prison for his convictions. “The [trial]

court also notified Appellant of his requirement to register and report for life

as a ‘Tier III’ sex offender under ‘Megan’s Law.’” Commonwealth v. T.L.,

226 A.3d 640 (Pa. Super. 2020) (unpublished memorandum) at 1, appeal

denied, 237 A.3d 409 (Pa. 2020).

       Appellant filed a notice of appeal and, on January 17, 2020, this Court

issued a memorandum decision where we affirmed Appellant’s convictions,

affirmed the judgment of sentence in part, and “vacated only that portion of

____________________________________________


118 Pa.C.S.A. §§ 3121(a)(1), 3123(b), 6318(a)(1), 4304(a)(1), 4302(a), and
3123(a)(7), respectively.


                                           -2-
J-S09013-21



the judgment of sentence regarding Appellant’s sex offender registration and

reporting requirements.” Id. As to Appellant’s sex offender registration and

reporting requirements, we declared:

        The [trial court’s] written sentencing order in this case
        includes sex offender conditions, lifetime registration, and
        compliance with “all Tier III Megan’s Law requirements.” This
        directive is inherently inconsistent, because Megan’s Law has
        no “tiers” but does require lifetime registration for Appellant’s
        conviction for rape. On the other hand, [the Sex Offender
        Registration and Notification Act (“SORNA”)] has a Tier III
        lifetime registration with additional requirements, which are
        not included in Megan’s Law. To the extent Appellant’s
        registration requirements implicate SORNA, recent case law
        has called into question the validity of applying SORNA
        registration requirements to offenses committed before the
        effective date of SORNA [(December 20, 2012)].

                                      ...

        If [Appellant’s] offenses occurred before and after the
        effective date of SORNA, then [Appellant] “is entitled to the
        lower reporting requirements of Subchapter I, absent a
        specific finding of when the offenses related to the
        convictions actually occurred.” [Commonwealth v. Alston,
        212 A.3d 526, 530 (Pa. Super. 2019)].

        Instantly, Appellant committed the offenses at issue between
        2008 and 2017, which time frame straddles the effective date
        of SORNA. When the jury convicted Appellant of [the
        offenses,] the jury did not find specific dates when Appellant
        committed the offenses. Without a specific finding from the
        chosen factfinder of when the offenses occurred, Appellant is
        subject to the less stringent reporting requirements of
        Subchapter I of SORNA.

Commonwealth v. T.L., 226 A.3d 640 (Pa. Super. 2020) (unpublished

memorandum) at 12-15 (emphasis and some citations omitted), appeal

denied, 237 A.3d 409 (Pa. 2020).


                                      -3-
J-S09013-21



     This Court, therefore, affirmed Appellant’s judgment of sentence in part

and vacated “only that portion of the judgment of sentence regarding

Appellant’s sex offender registration and reporting requirements.” Id. at 15.

We then remanded the case to the trial court, with instructions for the trial

court to “impose the Subchapter I registration and reporting requirements of

SORNA and to instruct Appellant on those requirements.” Id.

     After the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal, the case returned to the trial court. As the trial court

explained:

        Per the instruction included in [the] opinion and order by the
        Superior Court filed on January 17, 2020, a re-sentencing
        hearing was held on November 3, 2020. Appellant was
        provided with a written copy of the SORNA Subchapter I
        reporting requirements prior to the hearing. . . .

        Whereas the only portion of [Appellant’s] sentence that was
        vacated [] was that concerning Appellant’s sex offender
        registration and reporting requirements, there were no other
        issues addressed at the hearing. Counsel informed the [trial]
        court that he had an opportunity to discuss the new SORNA
        requirements with Appellant and he was also able to speak
        to Appellant privately on video before [Appellant] was
        re-sentenced by the [trial] court. The registration and
        reporting requirements that had been previously imposed
        were vacated, and Appellant’s sentence was amended to
        reflect the imposition of the reporting requirements of
        Subchapter I of SORNA.

        The [Commonwealth] read the colloquy to Appellant
        explaining the SORNA requirements and thereafter Appellant
        stated that he had no questions regarding the requirements
        that were read to him. Thereafter, counsel advised Appellant
        of his appellate rights.

                                     ...

                                    -4-
J-S09013-21



        At the conclusion of being advised of his appellate rights,
        Appellant instructed counsel to file a notice of appeal.

Trial Court Opinion, 1/8/21, at 3-4         (citations, footnotes   and some

capitalization omitted).

      Appellant filed a timely notice of appeal. On appeal, Appellant’s counsel

filed a petition for leave to withdraw and counsel accompanied this petition

with an Anders brief.

      Before reviewing the merits of this appeal, this Court must first

determine whether appointed counsel has fulfilled the necessary procedural

requirements for withdrawing as counsel. Commonwealth v. Miller, 715

A.2d 1203, 1207 (Pa. Super. 1998).

      To withdraw under Anders, court-appointed counsel must satisfy

certain technical requirements.   First, counsel must “petition the court for

leave to withdraw stating that, after making a conscientious examination of

the record, counsel has determined that the appeal would be frivolous.”

Miller, 715 A.2d at 1207. Second, counsel must file an Anders brief, in which

counsel:

        (1) provide[s] a summary of the procedural history and facts,
        with citations to the record; (2) refer[s] to anything in the
        record that counsel believes arguably supports the appeal;
        (3) set[s] forth counsel’s conclusion that the appeal is
        frivolous; and (4) state[s] counsel’s reasons for concluding
        that the appeal is frivolous. Counsel should articulate the
        relevant facts of record, controlling case law, and/or statutes
        on point that have led to the conclusion that the appeal is
        frivolous.

Santiago, 978 A.2d at 361.


                                     -5-
J-S09013-21



      Finally, counsel must furnish a copy of the Anders brief to his or her

client and advise the client “of [the client’s] right to retain new counsel,

proceed pro se or raise any additional points worthy of this Court’s attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

      If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.”     Santiago, 978 A.2d at 355 n.5; see also

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc) (holding that the Anders procedure requires this Court to review “the

entire record with consideration first of the issues raised by counsel.     . . .

[T]his review does not require this Court to act as counsel or otherwise

advocate on behalf of a party. Rather, it requires us only to conduct a review

of the record to ascertain if[,] on its face, there are non-frivolous issues that

counsel, intentionally or not, missed or misstated. We need not analyze those

issues of arguable merit; just identify them, deny the motion to withdraw, and

order counsel to analyze them”). It is only when all of the procedural and

substantive requirements are satisfied that counsel will be permitted to

withdraw.

      In the case at bar, counsel complied with all of the above procedural

obligations. We must, therefore, review the entire record and analyze whether

this appeal is, in fact, wholly frivolous.




                                       -6-
J-S09013-21



      A prior panel of this Court remanded the case for a limited purpose: for

the trial court to “impose the Subchapter I registration and reporting

requirements of SORNA and to instruct Appellant on those requirements.”

Commonwealth v. T.L., 226 A.3d 640 (Pa. Super. 2020) (unpublished

memorandum) at 15 (emphasis and some citations omitted), appeal denied,

237 A.3d 409 (Pa. 2020). Further, the trial court thoroughly complied with

this Court’s directive on remand.     In this appeal following resentencing,

Appellant may only raise issues “related to the issue on remand.”

Commonwealth v. Lawson, 789 A.2d 252, 253-254 (Pa. Super. 2001)

(“where a case is remanded to resolve a limited issue, only matters related to

the issue on remand may be appealed”).

      Given the limited scope of review, Appellant’s counsel was unable to

discover any non-frivolous appellate issues – and, after an independent review

of the entire record, we agree with counsel, as we see nothing that might

arguably support this appeal. Therefore, we conclude that the appeal is wholly

frivolous. Accordingly, we affirm Appellant’s judgment of sentence and grant

counsel’s petition for leave to withdraw.

      Petition for leave to withdraw appearance granted.        Judgment of

sentence affirmed. Jurisdiction relinquished.




                                     -7-
J-S09013-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2021




                          -8-